Citation Nr: 0515522	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  98-00 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome, including as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to April 
1995.  

This appeal arises from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied service connection for a 
dental disorder, joint/muscle pain and fatigue/malaise, 
including as due to undiagnosed illness.  

The Board of Veterans' Appeals (Board) denied the veteran's 
claim for a dental disorder, or loose teeth in a September 
1999 decision.  The issues of service connection for joint or 
muscle pain, and fatigue were remanded to the RO.  

The RO in an August 2001 rating decision, granted service 
connection for joint and muscle pain of the hips and right 
shoulder, as due to undiagnosed illness.  The grant of 
service connection for joint and muscle pain has resulted in 
there being no case or controversy as to that issue.  
Therefore, it is moot.  Aronson v. Brown, 7 Vet. App. 153, 
155 (1994).  

In September 2002, the Board undertook development of the 
veteran's claim for service connection for chronic fatigue 
syndrome, pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  However, following completion of 
development but before the case came before the Board for 
final appellate review, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) issued its decision in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d. 1339 (Fed. Cir., May 1, 2003).  In that decision, 
the Court of Appeals invalidated 38 C.F.R. § 19.9(a)(2) as 
inconsistent with 38 U.S.C.A. § 7104 (West 2002).  It found 
that the regulation, in conjunction with 38 C.F.R. § 20.1304 
(2002), allowed the Board to obtain evidence and decide an 
appeal considering that evidence, when it was not considered 
by the Agency of Original Jurisdiction (AOJ), and when no 
waiver of AOJ consideration was obtained.  Based on that 
decision of the Federal Circuit, the Board in September 2003 
remanded the claim for consideration by the RO prior to 
adjudicating the claim.  

The veteran's claims have been returned to the Board.  The RO 
completed the actions ordered in the September 2003 remand.  
The claims are now ready for further appellate review.  
Stegall v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran's fatigue is causally related to nightmares, 
drinking coffee and joint pain.  

2.  In the opinion of competent medical professions, the 
veteran' symptoms of fatigue are related to sleep 
disturbance.  His symptoms are not descriptive of chronic 
fatigue syndrome.  


CONCLUSION OF LAW

Chronic fatigue syndrome was not incurred or aggravated in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

In this instance, the veteran was not notified of the 
provisions of the VCAA in conjunction with his claim for 
service connection for fatigue.  The rating decision in April 
1997, which originally denied the veteran's claim, predated 
the passage of VCAA.  In September 2003, the Board in its 
remand ordered the RO to notify the veteran of VCAA.  A 
supplemental statement of the case was issued to the veteran 
in January 2005.  It included the regulations effectuating 
VCAA and explained why the veteran's claim was denied.  

The Board has concluded the RO cured any defect in the prior 
notice to the veteran.  In the circumstances of this case, a 
remand to have the RO take additional action under the new 
Act and implementing regulations would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  No further actions to 
assist the veteran in developing his claims are required.  
The RO obtained the veteran's VA records of treatment, 
arranged for the veteran to be examined by VA, and obtained a 
medical opinion.  The veteran did not identify any other 
relevant records.  VA has satisfied its obligation to notify 
and assist the veteran in this case.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 C.F.R. § 3.317 (d)(1,2) (2004).  

38 C.F.R. § 3.317 (2004) provides that VA shall pay 
compensation to Persian Gulf veterans who exhibit objective 
indications of chronic disability resulting from illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of this 
section provided that such disability: Became manifest, 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006: and ii) By 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  

VA General Counsel in August 1998 issued VAOPGPREC 8-98 
regarding Compensation for Undiagnosed Illness Under 
38 U.S.C.. § 1117 and 38 C.F.R. § 3.317.  
The General Counsel held that 
compensation may be paid under 38 C.F.R. 
§ 3.317 for disability, which cannot, 
based on the facts of the particular 
veteran's case, be attributed to any 
known clinical diagnosis.  The fact that 
the signs of symptoms exhibited by the 
veteran could conceivably be attributed 
to a known clinical diagnosis under other 
circumstances not presented in the 
particular veteran's case does not 
preclude compensation under section 
3.317.  

Section 1117(a) of title 38, United 
Stated Code, authorizes service 
connection on a presumptive basis only 
for disability arising in Persian Gulf 
veterans due to "undiagnosed illness" 
and may not be construed to authorize 
presumptive service connection for any 
diagnosed illness, regardless of whether 
the diagnosis may be characterized as 
poorly defined.  

The Board additionally notes that the Persian Gulf provisions 
of 38 U.S.C.A. § 1117 were amended, effective March 1, 2002.  
In pertinent part, the revised law provides that, in addition 
to certain chronic disabilities from undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  

Factual Background.  The veteran's service personnel records, 
including his Form DD 214 and DA 20, reveal the veteran was 
awarded a Southwest Asia Service Medal.  His DA 20 indicates 
he was deployed in the Southwest Asia theater in Saudi Arabia 
from September 1990 to March 1991.  

In April 1995, the veteran filed his claims for service 
connection, including what he described as Persian Gulf War 
syndrome.  He claimed he had problems with fatigue or 
malaise.  

The veteran was examined by VA in June 1995.  The veteran 
told the Nurse Practitioner, who conducted the examination, 
that he had fatigue since leaving the Persian Gulf.  In her 
diagnoses she noted "Fatigue, work up in progress."  

In February 1996, the RO denied the veteran's claim for 
service connection for fatigue/malaise as due to an 
undiagnosed illness.  The veteran did not appeal that rating 
decision.  

VA undertook review of previously denied Persian Gulf War 
Claims.  The RO readjudicated the veteran's claims in an 
April 1997 rating decision.  When the RO again denied his 
claims, the veteran appealed the April 1997 rating decision 
to the Board.  

During a November 1998 psychiatric evaluation, the VA 
examiner noted the veteran had sleep problems.  He drank 
forty cups of coffee, daily.  He had difficulty getting to 
sleep, as well as being awakened by bad dreams.  

The Board denied the veteran's claim for a dental disorder, 
or loose teeth in a September 1999 decision and remand.  The 
claims for service connection for joint or muscle pain, and 
fatigue; due to undiagnosed illness were remanded to the RO.  

In May 2000, a VA neurological examination was conducted.  
The veteran complained of fatigue.  He told the VA examiner 
he was sleeping some three to four hours per night.  He did 
not take naps during the day.  He related his difficulty 
sleeping to the pain in his back and knees, and to dreams.  
The diagnoses included "complains of fatigue."  The VA 
examiner made the following comments in his diagnosis.  This 
may be related to his inability to sleep very well.  By his 
admission, he sleeps three to four hours per night.  He did 
not take naps.  This appears to be related to his psychiatric 
diagnosis of post-traumatic stress disorder and his 
nightmares.  The VA examiner concluded the veteran had a 
clinically normal neurological examination with no objective 
signs.  

A VA examination was conducted in December 2002.  After 
examining the veteran, the VA physician wrote the following 
after his diagnoses, which did not include chronic fatigue 
syndrome:

The veteran is questioned at length about 
his activities.  He is a single father of 
two children and has their more or less, 
full-time care.  He states that he has 
increased pain after a full day of 
cleaning the house and looking after the 
children.  He is limited to the distance, 
but is unable to give an estimate as to 
how far he can walk.  He has no episodes 
of overwhelming fatigue, so that he 
cannot walk to the car, for instance.  He 
has limitation of motion and function, 
secondary to joint pain.  He has sleep 
dysfunction and states that currently he 
is sleeping two to three hours per night.  
Therefore, it is as likely as not that 
his fatigue, which is not the 
overwhelming description of chronic 
fatigue syndrome is related to sleep 
disorder.  It is unlikely that the 
veteran has chronic fatigue syndrome.  

Analysis.  The Board first considered whether the criteria 
for granting direct service connection, as set out in 
38 C.F.R. § 3.303, have been met.  Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  In this instance, the VA examiner in 
December 2002, concluded the veteran's symptoms did not met 
the criteria for diagnosing chronic fatigue syndrome.  See 
59 Fed. Reg. 60901 (November 1994).  For that reason, the 
Board has concluded there is not competent medical evidence 
of a current diagnosis of chronic fatigue syndrome.  In the 
absence of a current diagnosis of chronic fatigue syndrome 
service connection under 38 C.F.R. § 3.303 is not warranted.  

The Board next considered whether the provisions of 38 C.F.R. 
§ 3.317, which provide a basis for granting service 
connection for undiagnosed illnesses for Persian Gulf war 
veterans, are applicable in this instance.  The veteran's 
service personnel records verify he served in Southwest Asia 
during the Persian Gulf War.  38 C.F.R. § 3.317(d)(2004).  
The veteran is a Persian Gulf War veteran within the meaning 
of the statute and regulations.  

The regulations define undiagnosed illness as a diagnosed 
illness without conclusive pathophysiology or etiology.  
38 C.F.R. § 3.317(c)(2004).  The regulations also state that 
by history, physical examination and laboratory tests the 
illness cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317(a(1)(ii).  Chronic multisymptom illnesses 
of partially understood etiology and pathophysiology will not 
be considered medically unexplained.  38 C.F.R. 
§ 3.3179(c)(ii).  

The veteran's fatigue does not meet the criteria for either 
an undiagnosed illness, or a chronic multisymptom illness as 
defined by the regulation.  The veteran does not meet the 
criteria for a diagnosis of chronic fatigue syndrome and his 
symptoms have been traced to a sleep disorder and joint pain, 
and are therefore not of unknown etiology.  

The Board has noted the sleep disturbance is listed as one of 
the manifestations of an undiagnosed illness in 38 C.F.R. 
§ 3.317(b).  In this case the veteran's symptoms of fatigue 
have been consistently related to his lack of sleep.  His 
sleep disorder has been attributed to both his nightmares and 
to joint pain.  In reviewing the veteran's medical history, 
the veteran's sleep disturbance was clearly traced to 
nightmares, drinking coffee, and to joint pain.  For that 
reason, the Board has concluded his fatigue has been traced 
to its etiology and does not meet the definition of a 
diagnosed illness without conclusive pathophysiology or 
etiology.  

In March 1999, the RO denied service connection for anxiety, 
depression, post-traumatic stress disorder, and a sleep 
disorder.  The veteran did not appeal that decision.  For 
that reason, the issue of service connection for sleep 
disturbance is not for appellate consideration at this time.  
38 C.F.R. § 20.200 (2004).  


ORDER

Service connection for chronic fatigue syndrome is denied.  




	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


